     Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

REGINA SCOTT ET AL.                                       CIVIL ACTION

VERSUS                                                    NO. 20-3435

ANGELA NEAL ET AL.                                        SECTION:“B”(4)

                            ORDER AND REASONS

      Before the court are defendants Community Care Center of

Houma, LLC,d/b/a Heritage Manor of Houma, Angela Neal, and Darla

Rogers’s motion to dismiss for lack subject matter jurisdiction,

prematurity, and failure to state a claim upon which relief can be

granted, Rec. Doc. 13, and defendants Dr. Patrick Walker, Houma

Health Clinic, Inc., APMC, and Darin Branson’s motion to dismiss

for lack of subject matter jurisdiction and failure to state a

claim. Rec. Doc. 27.

      Local Rule 7.5 requires a party opposing a motion to “file

and serve a memorandum in opposition to the motion with citations

of   authorities   no   later   than   eight   days   before   the   noticed

submission date.” Plaintiff has failed to timely respond to the

motions, and they are deemed unopposed. The motions have merit as

explained further below. Accordingly,

      IT IS ORDERED that the defendants’ motions to dismiss (Rec.

Docs. 13, 27) are GRANTED without prejudice to plaintiff’s right

to amend the complaint within fourteen days in an attempt to cure

noted deficiencies herein.


                                       1
     Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 2 of 10



       IT IS FURTHER ORDERED that the remaining motions 1 are DENIED

AND/OR    DISMISSED    AS    MOOT,   and      the     remaining     defendants   are

DISMISSED for     lack      of subject       matter    jurisdiction subject       to

directives noted above and infra.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff Regina Scott filed pro se and in forma pauperis a

“petition for tort damages” on behalf of Junius Lee Scott, Jr.,

seeking    “monetary,       exemplary;       punitive     damages,     declaratory

judgment; and injunctive relief under 28 U.S.C. § 1346(b) and 42

U.S.C. § 1983” and “asserting denial of due process and equal

protection … in violation of the Fifth, Eighth and Fourteenth

Amendments” after the Department of Health and Human Services

denied plaintiff’s claim of relief and denied reconsideration.

Rec. Doc. 1 at 1, 4-5.

       Junius Lee Scott, Jr. was admitted to Heritage Manor Houma

Nursing Facility (HMHNF) on May 31, 2018 sometime after being

diagnosed with metastatic prostate cancer. Rec. Doc. 1 at 5. He

was “presumptively” examined by defendant Dr. Patrick D. Walker in

July   2018. 2   Id.   Shortly   after       this     time,   Mr.    Scott   started


1
  Also, before the court, are plaintiff’s request for entry of default
judgment, Rec. Doc. 20, motion for appointment of counsel, Rec. Doc. 16, and
motion for extension of time. Default is unwarranted at this time; and it
would fruitless to appoint counsel or extend time as requested, for the
reasons expressed infra. Rec. Doc. 28. Defendant Houma Health Clinic, Inc.,
APMC has a motion for extension of time to plead and/or to file responsive
pleadings, Rec. Doc. 25, which was referred to Magistrate Judge Roby. The
latter motion and referral are moot.
2
  Plaintiff alleges “the clinic’s general examination disclosed Mr. Scott’s
general appearance being well developed, well nourished, skin having no

                                         2
      Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 3 of 10



suffering from incontinence and developed bed sores. Id. at 5-6.

Plaintiff and other family members complained to the nursing home

staff after Mr. Scott had repeatedly sought help regarding his

incontinence to no avail. Id. at 6. In the presence of plaintiff

and family, nursing home staff cleaned Mr. Scott, disinfected his

room and beddings, and returned him to his bed. Id. Unfortunately,

Mr. Scott died on August 25, 2018. 3 Id.

       It appears plaintiff filed some type of administrative claim

against the Department of Health and Human Services (HHS) on August

13,     2019,    but   was     denied    relief,    and    plaintiff     sought

reconsideration via certified mail around February 27, 2020 4. Id.

Plaintiff never received a response from HHS and filed this lawsuit

on December 18, 2020. Id.

       Plaintiff   alleges     medical    malpractice,    violations    of   the

Fifth, Eighth, and Fourteenth Amendments, gross negligence, and

deliberate      indifference    against      Heritage   Manor   Houma   Nursing

Facility; its director, Angela Neal; its administrator, Darla

Rodgers; its nurse practitioner, Darin R. Branson;               Houma Health

Clinic; Dr. Patrick D. Walker; and their insurance companies 5.




suspicious lesions, being warm and dry,” but provides no medical records or
any other evidence.
3
  It is unclear from the complaint whether Mr. Scott succumbed to his prostate
cancer or there was some other cause of death.
4
  The request did not reach the agency via USPS Certified Mail (Tracking #
70150640000492230445) until March 6, 2020.
5
  On the docket as unidentified parties.

                                         3
      Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 4 of 10



Plaintiff seeks an array of declaratory and injunctive relief, as

well as $82,000,000 in damages.

        Defendants Community Care Center of Houma, LLC 6, Angela Neal,

and Darla Rodgers filed their motion to dismiss on March 12, 2021.

Rec. Doc. 13. Defendants Darin R. Branson, Houma Health Clinic,

Inc., and Patrick D. Walker filed their motion to dismiss on April

15, 2021. Rec. Doc. 27. Plaintiff has not responded to the motions

to dismiss and has not filed any motion for an extension of time

to file a response to these motions.

II.     PARTIES’ CONTENTIONS

        All defendants contend that this court lacks subject matter

jurisdiction and that plaintiff has failed to state a claim upon

which relief can be granted. Rec. Docs. 13, 27. Plaintiff failed

to first submit medical malpractice claims to a medical review

panel pursuant to the Louisiana Medical Malpractice Act, LA. STAT.

ANN. §1231.8 (2020), and did not receive a final medical review

panel opinion—a prerequisite to filing this lawsuit. Rec. Docs.

13-2 at 4; 27-1 at 2. Further, defendants assert plaintiff failed

to plead any claim that would give rise to federal question

jurisdiction under 28 U.S.C. § 1331. Rec. Docs. 13-2 at 2; 27-1 at

2. Moreover, defendants argue that plaintiff failed to set forth

sufficient facts to support a cause of action related to Title VI



6
    Doing business as Heritage Manor of Houma

                                        4
    Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 5 of 10



and 42 U.S.C. § 1983, Rec. Doc. 13-2 at 5, or a wrongful death or

survival suit under Louisiana state law 7. Rec. Docs. 13-2 at 7;

Rec. Doc. 27-1 at 2.

III. LAW AND ANALYSIS

      The court’s “subject matter jurisdiction” defines its power

to hear cases under statutory or constitutional authority. See

Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 89 (1998). A

party may raise an objection that the federal court lacks subject

matter jurisdiction at any stage of litigation. Arbaugh v. Y&H

Corp., 546 U.S. 500, 507 (2006). But even without a challenge from

any party, courts have an independent obligation to determine

whether subject matter jurisdiction exists. Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). When the court lacks subject

matter jurisdiction, the court does not have the authority to hear

and determine a particular matter and must dismiss the case. See

Kontrick v. Ryan, 540 U.S. 443, 455 (2004).

      The basic statutory grants of federal court subject matter

jurisdiction are contained in 28 U.S.C. § 1331, providing for

“[f]ederal-question”      jurisdiction,    and   §   1332,   providing    for

“[d]iversity     of   citizenship”     jurisdiction 8.    Here,    plaintiff

asserts this court has jurisdiction under 28 U.S.C. § 1331 and



7
  Plaintiff did not explicitly assert a claim for wrongful death or survival
suit in her complaint.
8
  Plaintiff did not assert jurisdiction under § 1332, but as each party is a
citizen of Louisiana, diversity does not exist.

                                      5
   Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 6 of 10



that the court has supplemental jurisdiction of the state law tort

claims pursuant to 28 U.S.C. § 1367. Rec. Doc. 1 at 2. Section

1331 provides that this court “shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties

of the United States.” In order for the court to exercise federal

question jurisdiction, the cause of action must be created by

federal law. Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804,

808 (1986).

     Whether a claim “arises under” federal law is determined by

reference to the “well-pleaded complaint.” Id. (citing Franchise

Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 9-10 (1983)).

The mere citation of federal law is not enough to invoke federal

jurisdiction. Weller v. Dep’t Soc. Servs., 901 F.2d 387, 391 (4th

Cir. 1990). Under Federal Rule of Civil Procedure 8(a)(2), a

pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” This standard

does not require “detailed factual allegations,” accepted as true,

but demands more than allegations that the defendant unlawfully

harmed the plaintiff. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). A pleading that offers “labels and conclusions,” a

“formulaic recitation of the elements of a cause of action,” id.,

or “naked assertions” without “further factual enhancement” cannot

survive a motion to dismiss. Id. at 557.




                                   6
    Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 7 of 10



     Pleadings filed pro se must be liberally construed and held

to “less stringent standards than formal pleadings drafted by

lawyers.” Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (quoting

Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). Nonetheless, “pro se

plaintiffs must still plead factual allegations that raise the

right to relief above the speculative level.” Chhim v. Univ. of

Tex. at Austin, 836 F.3d 467, 469 (5th Cir. 2016) (citing Taylor

v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002)).

     Liberally      construing   the    complaint     in the       case at   hand,

plaintiff argues on behalf of Junius Lee Scott 9, that (1) he was

denied due process and equal protection in violation of the Fifth,

Eighth, and Fourteenth Amendment, Rec. Doc. 1 at 1; (2) that the

defendants   committed     gross    negligence,      id. at    2, and      medical

malpractice, id. at 11; and (3) that defendants violated Title VI

of the Civil Rights Act of 1964. Id. at 12.

     Plaintiff seeks damages, declaratory judgment, and injunctive

relief under 28 U.S.C. § 1346 (b) and 42 U.S.C. § 1983. Id. at 1.

Section   1346     requires   the   United     States   to    be    a   defendant;

therefore,    it    is   inapplicable       here.   Section   1983      enables   an

individual to a establish a cause of action against state and local

officials who deprived her of a constitutional right, but all




9
  Plaintiff appears to be a family member of Mr. Scott, possibly his sibling.
See rec. doc. 1 at 6. “Mr. Scott complained to family members, Regina Scott …
his distress calls went un-noticed again, he contacted his sibling.”

                                        7
       Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 8 of 10



defendants are private parties. 10 To be classified as state actors

under color of law when a constitutional claim is asserted against

private parties, defendants must be jointly engaged with state

officials in the conduct allegedly violating the federal right.

See Lugar v. Edmondson Oil Co., 457 U.S. 922, 931-32 (1982);

Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970).

        Plaintiff     does   nothing     more    than   assert   defendants   were

acting under color of law, and any facts that can be construed to

support this assertion fall short of being a state action. First,

plaintiff asserts that Mr. Scott was covered under Medicaid while

residing at Heritage Manor, Rec. Doc. 1 at 5, but a nursing home

receiving government funding does not make the acts of physicians

and nursing home administrators acts of the State. See Blum v.

Yaretsky,      457    U.S.   991, 1005     (1982).      Plaintiff also   outlines

“rights” under “Denial of Due Process” pursuant to the Department

of Health and Hospitals Louisiana Blue Book, Rec. Doc. 1 at 7, but

these     rights     speak   more   to   state    regulations    and   not   rights

protected under the Constitution. Actions of a private entity

subject to state regulations do not amount to state actions. See

Jackson v. Metro. Edison Co., 419 U.S. 345, 350 (1974). Nothing

10
     Section 1983 provides:
         Every person who, under color of any statute, ordinance, regulation,
         custom, or usage, of any State or Territory or the District of
         Columbia, subjects, or causes to be subjected, any citizen of the
         United States or other person within the jurisdiction thereof to the
         deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

                                          8
      Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 9 of 10



else in the complaint could possibly be liberally construed as

asserting a state action. Therefore, § 1983 does not apply in this

case and plaintiff’s claims of constitutional violations under the

Fifth, Eighth, and Fourteenth Amendments must be dismissed.

       The only other claim that could invoke federal jurisdiction

is that defendants breached their duty of care to Mr. Scott

“‘presumptively’ (DHH) pursuant to Title 6, Civil Rights Act of

1964.” Rec. Doc. 1 at 12. Title VI provides that “[n]o person in

the United States shall, on the ground of race, color, or national

origin, be excluded from participation in, be denied the benefits

of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 42 U.S.C.A. § 2000d.                  The

court cannot assume Mr. Scott’s race, color, or national origin by

the facts of the complaint, and plaintiff merely cites Title VI.

Moreover, she alleges no facts that could be liberally construed

to find defendants discriminated against Mr. Scott on the basis of

his race, color, or national origin. Thus, any claims against

defendants      under   Title   VI    of   the   Civil   Rights   Act   must   be

dismissed.

       For the reasons mentioned above, this court does not have

original federal jurisdiction. Further, we decline to exercise

supplemental jurisdiction over state law claims. See 28 U.S.C.A.

§ 1367(a). The remaining state law claims for medical malpractice

and     gross    negligence     are    dismissed     without      prejudice     to

                                           9
      Case 2:20-cv-03435-ILRL-KWR Document 31 Filed 05/13/21 Page 10 of 10



plaintiff’s rights to pursue those claims in state court. Relative

to the state law claims, plaintiff may wish to seek advice from

the    Southeast    Louisiana   Legal    Services   offices,   521   Roussell

Street, Houma, LA 70360, (985) 851-5687, and/or the Pro Bono

Project, 935 Gravier Street, Suite 1340, New Orleans, LA 70112,

(504) 581-4043.

        New Orleans, Louisiana this 10th day of May, 2021




                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                        10
